Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
None of prior art teaches a method and an apparatus of an optimization system for testing a patient's hearing comprising a controller, an ear piece in audible communication with the controller, a memory in communication with the controller and including instructions that, when executed by the controller, cause the controller to provide a series of tones to the ear piece, receive feedback from the patient between each tone provided, wherein each feedback indicates that the respective tone was detected in the ear piece or that the respective tone was not detected, generate a data point to be used in an audiogram after receiving each feedback, wherein each data point is based on the respective feedback, after each data point is generated, compute a statistical distribution based on the generated data points, identify an area of the statistical distribution most in need of additional data, and select a subsequent tone to provide in the series of tones, as specifically claimed in claims 1 and 14, wherein each subsequent tone provided in the series of tones is a tone represented in the area of the statistical distribution most in need of additional data at the time of selection.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN D LE whose telephone number is (571)272-7502. The examiner can normally be reached 9:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUYEN D LE/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
HL
September 8, 2022